Citation Nr: 0720491	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional (VA) Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected schizoaffective disorder, 
depressed type.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  He does not claim that he engaged in combat 
with the enemy.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  An April 2004 
rating decision granted service connection for 
schizoaffective disorder, depressed type and assigned a 30 
percent evaluation effective on October 1, 2003.  The veteran 
timely appealed.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2007, and a copy of 
the transcript is of record.  

The case is being remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center in 
Washington, DC.  


REMAND

In determining whether service connection is warranted for 
PTSD, the Board notes that there must be medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2006).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

It was noted by J.K.M., M.D., in June 2005, that the veteran 
recently complained of recurrent dreams of traumatic 
experiences while a prison guard in service, which Dr. K 
noted might be a sign of PTSD.  However, this diagnosis is 
not linked to any specifically verified incident of service.  

Although a July 2005 VA letter to the veteran requested that 
the veteran fill out an enclosed PTSD Questionnaire, no PTSD 
Questionnaire is on file.  The Board concludes that another 
attempt should be made to obtain this information in an 
attempt to verify the veteran's service stressor.  

The veteran testified at his March 2007 videoconference 
hearing that he has received VA treatment for his PTSD.  
Although some recent VA treatment records are on file, there 
is some question whether all of the pertinent treatment 
records have been added to the claims files.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, both VA and non-
VA, who may possess additional records 
pertinent to his claims for service 
connection for PTSD and for an initial 
rating in excess of 30 percent for 
service-connected schizoaffective 
disorder, such as treatment since the 
most recent evidence dated in June 2005.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should take appropriate steps 
to obtain a detailed description of all 
of the service stressors that the veteran 
believes may have contributed to the 
development of his PTSD.  The veteran 
should be as specific as possible as to 
the date, place, and circumstances of the 
incident, and the names of any 
individuals involved.  

3.  If warranted, the AOJ should then 
request verification of the veteran's 
alleged stressor(s) from the appropriate 
authority, to include the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA 
22315-3802.  All information that might 
corroborate the veteran's alleged 
stressor should be requested.  Any 
information obtained must be associated 
with the claims files.  If the search 
efforts result in negative results, 
documentation to that effect must be 
placed in the claims files.  

4.  The AOJ then should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of all 
claimed psychiatric disorders, as well as 
the current severity of his service-
connected schizoaffective disorder.  The 
claims folders must be made available to 
the examiner in conjunction with this 
examination.   Any necessary tests or 
studies must be conducted, and all 
findings must be reported in detail.  The 
examiner must describe all symptomatology 
due to the service-connected PTSD.  The 
examination report must reflect review of 
pertinent material in the claims folders.  
The examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the veteran's 
psychiatric status.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

With respect to the service-connected 
schizoaffective disorder, the examiner 
must assign a numerical code under the 
Global Assessment of Functioning Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
and the definition of the numerical code 
assigned must be included.  The examiner 
should also attempt to distinguish, to 
the extent possible, symptomatology due 
to service-connected schizoaffective 
disorder from symptomatology due to other 
psychiatric disability.  

5.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

6.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claims for service 
connection for PTSD and for an initial 
evaluation in excess of 30 percent for 
service-connected schizoaffective 
disorder, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If either benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case, which should include all 
pertinent law and regulations.  The 
veteran should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The may present additional evidence or argument while the 
case is in remand status at the AOJ.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  

